Name: European Parliament and Council Directive 94/34/EC of 30 June 1994 amending Directive 89/107/EEC on the approximation of the laws of Member States concerning food additives authorized for use in foodstuffs intended for human consumption
 Type: Directive
 Subject Matter: health;  European Union law;  competition;  information and information processing;  food technology
 Date Published: 1994-09-10

 Avis juridique important|31994L0034European Parliament and Council Directive 94/34/EC of 30 June 1994 amending Directive 89/107/EEC on the approximation of the laws of Member States concerning food additives authorized for use in foodstuffs intended for human consumption Official Journal L 237 , 10/09/1994 P. 0001 - 0002 Finnish special edition: Chapter 13 Volume 27 P. 0003 Swedish special edition: Chapter 13 Volume 27 P. 0003 EUROPEAN PARLIAMENT AND COUNCIL DIRECTIVE 94/34/ECof 30 June 1994amending Directive 89/107/EEC on the approximation of the laws of Member States concerning food additives authorized for use in foodstuffs intended for human consumptionTHE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 100a thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the Economic and Social Committee (2), Acting in accordance with the procedure referred to in Article 189b of the Treaty (3), Whereas rules for harmonization in the field of additives should not affect the application of provisions of Member States existing on 1 January 1992, which prohibit the use of certain additives in certain specific foodstuffs which are considered as traditional and are produced on their territory, provided that those provisions do not cover a whole series of foodstuffs including foodstuffs which do not come under this Directive but regarding which Community provisions provide for authorization of additives; Whereas these products could be distinguished by an appropriate labelling; Whereas the free circulation of foodstuffs conforming with directives concerning additives should not be affected; Whereas the freedom of establishment, the production and sale on the territory of each Member State of foodstuffs conforming with Directives concerning additives should not be affected, HAVE ADOPTED THIS DIRECTIVE: Article 1The following Article 3a shall be inserted in Directive 89/107/EEC (4): 'Article 3a1. By way of derogation from Article 3 (2) (a) and (b), the Council shall, acting on a proposal from the Commission pursuant to the procedure laid down in Article 100a of the Treaty, authorize the Member States to maintain the prohibition on the use of certain additives in the production of certain foodstuffs considered as traditional provided that: - this prohibition existed on 1 January 1992, - the Member States concerned authorize on their territory the production and sale of all foodstuffs not considered as traditional which conform to the rules provided for in Article 3. 2. Without prejudice to Regulations (EEC) No 2081/92 (1) and (EEC) No 2082/92 (2), before 1 July 1994, Member States shall communicate to the list of foodstuffs which they consider as traditional, giving their reasons in detail, together with the relevant legislative provisions prohibiting the use of certain additives in such foodstuffs. Before 1 April 1995, the Commission shall submit a proposal to the Council on the criteria to be applied for deciding whether or not a product is traditional and on the national prohibitions which may be maintained in conformity with these criteria. The Council shall act on the proposal before 1 April 1996. 3. Until such time as the Council has ruled on paragraph 2, Member States may maintain any prohibitions which have been communicated to the Commission pursuant to the first subparagraph of paragraph 2, provided that they comply with the general conditions laid down in paragraph 1. (1) Council Regulation (EEC) No 2081/92 of 14 July 1992 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (OJ No L 208, 24. 7. 1992, p. 1). (2) Council Regulation (EEC) No 2082/92 of 14 July 1992 on certificates of specific character for agricultural products and foodstuffs (OJ No L 208, 24. 7. 1992, p. 9).'Article 2Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive. They shall inform the Commission thereof. When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference when they are officially published. The methods of making such reference shall be laid down by the Member States. Article 3This Directive shall enter into force on the day of its publication in the Official Journal of the European Communities. Article 4This Directive is addressed to the Member States. Done at Brussels, 30 June 1994. For the European ParliamentThe PresidentE. KLEPSCHFor the CouncilThe PresidentA. BALTAS(1) OJ No C 206, 13. 8. 1992, p. 1. (2) OJ No C 73, 15. 3. 1993, p. 4. (3) Opinion of the European Parliament of 26 May 1993 (OJ No C 176, 28. 6. 1993, p. 117), confirmed on 2 December 1993 (OJ No C 342, 20. 12. 1993), Council common position of 9 March 1994 (not yet published in the Official Journal) and Decision of the European Parliament of 9 March 1994 (OJ No C 91, 28. 3. 1994, p. 75). (4) OJ No L 40, 11. 2. 1989, p. 27.